    Case 4:20-cv-02969 Document 24 Filed on 01/21/21 in TXSD Page 1 of 5
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                        January 21, 2021
UNITED STATES DISTRICT COURT                       SOUTHERN DISTRICT OFNathan
                                                                        TEXAS Ochsner, Clerk



HCperf Holdings B.V.,                        §
    Plaintiff,                               §
                                             §
v.                                           §       Civil Action H-20-2969
                                             §
Oil States International, Inc., et al.,      §
      Defendants.                            §


                       Report and Recommendation
            Defendants move to dismiss HCperf Holdings B.V.’s breach of
      contract and guaranty claims under Federal Rule of Civil Procedure
      12(b)(1). (D.E. 10.) The court recommends that the motion be
      GRANTED.
      1. Background
              In 2017, HCperf Holdings B.V. (HCperf)1 entered into a Stock
      Purchase Agreement with GD Development Corporation and Oil
      States International, Inc. (Defendants), which is the subject of this
      litigation. (D.E. 1-1.) HCperf filed its original complaint in federal
      court based on diversity jurisdiction. Defendants move to dismiss the
      case for lack of subject matter jurisdiction. (D.E. 10.) Defendants
      argue that the parties are not diverse because they are all considered
      Texas citizens under 28 U.S.C. 1332(c)(1).
      2. Legal Standards
             A court may dismiss an action for lack of subject matter
      jurisdiction under Federal Rule of Civil Procedure 12(b)(1).
      “Jurisdiction is power to declare the law, and when it ceases to exist,
      the only function remaining to the court is that of announcing the fact




1   Formerly known as GEODynamics, B.V. (D.E. 15-1 ¶ 2; D.E. 15-5 ¶ 2.)
Case 4:20-cv-02969 Document 24 Filed on 01/21/21 in TXSD Page 2 of 5


 and dismissing the cause.” Steel Co. v. Citizens for a Better Env’t, 523
 U.S. 83, 94 (1998).
        To determine a motion under Rule 12(b)(1), the court may rely
 on the complaint alone, undisputed facts evidenced in the record,
 and/or the court’s resolution of disputed facts. St. Tammany Parish,
 ex rel. Davis v. Fed. Emergency Mgmt. Agency, 556 F.3d 307, 315
 (5th Cir. 2009). Where a defendant’s motion to dismiss is based on
 subject matter jurisdiction, the plaintiff bears the burden of proving
 the court’s jurisdiction by a preponderance of the evidence. Vantage
 Trailers, Inc. v. Beall Corp., 567 F.3d 745, 748 (5th Cir. 2009).
        Federal district courts have original jurisdiction over actions
 between citizens of different states if the amount in controversy is over
 $75,000. 28 U.S.C. § 1332(a). The test to determine an entity’s
 citizenship depends on whether the entity is incorporated. Harvey v.
 Grey Wolf Drilling Co., 542 F.3d 1077, 1079–80 (5th Cir. 2008).
 HCperf is a besloten vennootschap met beperkte aansprakelijkheid
 (B.V.), or private company with limited liability, incorporated under
 Dutch law. (D.E. 15-3 at 122; D.E. 15-4 at 2.) For purposes of § 1332, a
 Dutch B.V. is treated as a corporation. See BouMatic, LLC v. Idento
 Operations, BV, 759 F.3d 790, 791 (7th Cir. 2014) (determining that
 the characteristics of a B.V. are equivalent to those of an American
 corporation); Walker v. Bayer CropScience, LP, No. CV 18-0656,
 2018 WL 3544801, at *3 (W.D. La. June 26, 2018), adopted by No. CV
 18-0656, 2018 WL 3546392 (W.D. La. July 23, 2018) (finding
 BouMatic’s reasoning persuasive); Vreba-Hoff Dairy Dev., LLC v.
 Van Zelst, No. 3:18CV880, 2018 WL 5435415, at *2 (N.D. Ohio Oct.
 29, 2018) (same). “[A] corporation shall be deemed to be a citizen of
 every State and foreign state by which it has been incorporated and of
 the State or foreign state where it has its principal place of business.”
 28 U.S.C. § 1332(c)(1).
        To determine a corporation’s “principal place of business,” the
 Supreme Court has rejected “highly general multifactor tests” focused
 on corporate activities in favor of “a sensible test that is relatively
 easier to apply.” Hertz Corp. v. Friend, 559 U.S. 77, 91, 96 (2010).
 Under this “sensible test,” a corporation’s principal place of business
 is “the place where a corporation’s officers direct, control, and
                                    2
Case 4:20-cv-02969 Document 24 Filed on 01/21/21 in TXSD Page 3 of 5


 coordinate the corporation’s activities.” Id. at 92–93. The focus of the
 inquiry is on the “actual center of direction, control, and coordination,
 i.e., the ‘nerve center,’ and not simply an office where the corporation
 holds its board meetings (for example, attended by directors and
 officers who have traveled there for the occasion).” Id. at 93. The nerve
 center test “does not require courts to weigh corporate functions,
 assets, or revenues.” Id. at 96; see Leeson v. Sunbelt Furniture Xpress,
 Inc., No. 5:16-CV-64, 2017 WL 8180456, at *2 (S.D. Tex. Feb. 13,
 2017) (“[C]ourts are to look to the state in which corporate decisions
 are made, not to the general business activities in each state in which
 a corporation operates.”); Balachander v. AET Inc., No. CIV.A. H-10-
 4805, 2011 WL 4500048, at *8 (S.D. Tex. Sept. 27, 2011) (“Whether
 [the defendant] ‘operates primarily from Houston’ is not relevant to
 the question at issue: where do the company’s high-ranking
 decisionmakers work, set corporate policy, and direct the
 corporation’s business activities.”).
 3. Analysis
        It is undisputed that Defendants are incorporated in Delaware
 and that each has its principal place of business in Texas. Thus, for
 purposes of diversity jurisdiction, Defendants are citizens of both
 Delaware and Texas. The issue in this case is whether HCperf’s
 principal place of business is in Texas, thus destroying diversity.
        The undisputed evidence shows that HCperf’s high-ranking
 officers include directors on two separate corporate boards—its
 Management Board and its Supervisory Board. Franciscus Damian
 den Ouden, one of three directors on the Management Board,
 declared that the Supervisory Board “serves as an advisory body that
 supervises and advises the Management Board.” (D.E. 15-1 ¶ 8.) The
 Management Board is generally responsible “for representing the
 Company and managing its day-to-day business.” Id. ¶ 7. The Articles
 of Association, attached to HCperf’s response, show that the
 Supervisory Board determines the general course of the company’s
 business, presides over general meetings, and supervises the policies
 and proceedings of managing directors. (D.E. 15-3 at 65, 68, 71, 77–
 78, 80, 83.) It also has the power to suspend a managing director at

                                    3
Case 4:20-cv-02969 Document 24 Filed on 01/21/21 in TXSD Page 4 of 5


 any time. Id. at 74. In contrast, the Managing Board is not authorized
 to make substantial changes to the company’s assets or liabilities,
 determine employment benefits and conditions, or adopt business
 plans, policies, or procedures without prior approval of the
 Supervisory Board. Id. at 78–79. The Managing Board cannot
 effectuate business operations without the direction and approval of
 the Supervisory Board. It is clear that the Managing Board
 operates the day-to-day functions of the company at the direction of
 and under the supervision of the Supervisory Board.
        It is undisputed that all three of the directors on HCperf’s
 Supervisory Board live and work in Houston, Texas. Den Ouden
 declared that only he and one other managing director live and work
 in Amsterdam. (D.E. 15-1 ¶ 7.) He declared that the third managing
 director and all three supervising directors live and work in Houston.
 Id. ¶¶ 7, 8. Online biographies attached to Defendants’ motion support
 den Ouden’s declarations. (D.E. 10-3, 10-4, 10-5, 10-6, 10-14, 10-16.)
 “To determine the true nerve center when command is geographically
 dispersed, courts have found that even though some officers reside
 and work in one state where the corporation’s ‘day-to-day’ operations
 are conducted, if a critical mass of controlling corporate officers
 and/or significant corporate decisions and strategy-forming are made
 in a different state, the principal place of business is in the latter
 state.” Elizondo v. Keppel Amfels, L.L.C., No. 1:14-CV-220, 2015 WL
 1976434, at *7 (S.D. Tex. May 1, 2015) (collecting cases).
        HCperf has not presented evidence to show that the Dutch
 managing directors direct or control the company’s business. Den
 Ouden did not declare that he or the other Dutch director made
 business decisions to direct the company. The supervising directors,
 all of whom are located in Houston, coordinate and direct the actions
 of the Managing Board. The fact that some corporate officers regularly
 require the approval of officers in another location supports finding
 that the location of the approving officers is the nerve center of the
 corporation. See Uglunts v. Americare Servs., Inc., No. 3:12-CV-
 4388-D, 2013 WL 3809681 (N.D. Tex. July 23, 2013). The only
 evidence that directors make any business decisions in the
 Netherlands is the fact that HCperf has annual meetings in
                                   4
Case 4:20-cv-02969 Document 24 Filed on 01/21/21 in TXSD Page 5 of 5


 Amsterdam. (D.E. 15-1 ¶ 10; D.E. 15-3 at 82.) This is not enough to
 establish that the Netherlands is the center of the company’s actual
 direction, control, or coordination. See Uglunts, 2013 WL 3809681, at
 *4 (concluding that evidence that officers “worked and conducted
 business development in Florida” was not enough to establish Florida
 as the corporation’s nerve center).
        To support its argument that HCperf has its principal place of
 business abroad, HCperf asks the court to consider a multitude of
 factors, including where records are kept, where tax filings are made,
 and where business activities originate. HCperf’s response to the
 motion to dismiss relies on cases that pre-date the Supreme Court’s
 decision in Hertz. HCperf’s argument focuses on tests overruled by
 Hertz. HCperf has not shown that the Netherlands is its principal
 place of business or that the parties are diverse. Because the court’s
 jurisdiction relies solely on diversity of citizenship and HCperf has
 failed to meet its burden, the court recommends that Defendants’
 motion to dismiss be granted.
 4. Conclusion
       The court recommends that Defendants’ motion to dismiss
 (D.E. 10) be GRANTED and that HCperf’s claims be dismissed
 without prejudice to refiling in a court having jurisdiction.
       The parties have fourteen days from service of this
 memorandum and recommendation to file written objections. See 28
 U.S.C. § 636(b)(1)(c); Fed. R. Civ. P. 72. Failure to timely file
 objections will preclude appellate review of factual findings or legal
 conclusions, except for plain error. See Thomas v. Arn, 474 U.S. 140,
 147–49 (1985); Rodriguez v. Bowen, 857 F.2d 275, 276–77 (5th Cir.
 1988).
       Signed at Houston, Texas, on January 21, 2021.


                                 _________________________
                                             Peter Bray
                                   United States Magistrate Judge


                                   5
